Latimer, Judge
(dissenting).
I dissent.
The issue which we permitted to be argued in this case was whether the court-martial’s finding that the accused was not guilty of the charge and specification alleging desertion but guilty of escape from confinement in violation of Article 95 constituted an acquittal of the lesser included offense of absence without leave.
In addition to answering the only question which is properly before us, a majority of the Court seizes upon this case as a foot-in-the-door method of laying down a far-reaching and devastating principle whereby it overturns the procedure used by all courts-martial since the adoption of the Code. I refer particularly to the statement that the Court disapproves of providing the court members with a copy of the Manual for Courts-Martial, United States, 1951, for use in closed session deliberations. I assume from that observation that the Court now considers the use of the Manual by the court-martial as an error which denies an accused a fair trial. That is a complete reversal from the rule we announced early in our history and, if grafted into military law, it will result in the destruction of a method of proceeding which has been peculiar to military law for many years. So much has the method been relied upon, I dare say, that if the alleged error could now be raised, reversal of practically every case heard by military courts since May 31, 1951, would be required. It is hard to conjure up a comparable instance where such a well-established principle is buried with so little justification.
In United States v Gilbertson, 1 US CMA 465, 4 CMR 57, the Chief Judge, in writing for a majority of the Court, announced the following principle:
“We have no disposition to criticize referral to the Manual for pertinent amplifying material after full instruction on the elements has been given. This may well be helpful to the court.”
The full import of that language can be appreciated when it is considered in connection with the facts of that case. In that instance, the law officer, in giving one of his instructions, stated: “The court’s attention is invited to paragraph 163, page 216, MCM, 1949, as to the discussion of the offense in Charge I.”
I fail to understand how the first statement could possibly make sense unless the members of the court-martial had a Manual with them to peruse while they were considering the findings. But subsequently the matter was specifically an issue before the Court in United States v Kunak, 5 USCMA 346, 17 CMR 346. There we definitely refused to find that the practice was erroneous for we stated:
“Defense counsel lastly contend that the report of the closed conference, previously quoted, shows that the law officer allowed members of the court-martial to take a copy of the Manual for Courts-Martial into the closed session when the court was deliberating on the findings. This, they argue, was prejudicial error. We have previously suggested that it is permissible for the court-martial members to refer to the Manual. In United States v Gilbertson, 1 USCMA 465, 4 CMR 57, we stated:
‘We have no disposition to criticize referral to the Manual for pertinent amplifying material after full instruction on the elements has been given. This may well be helpful to the court.’
*151“A reference to the Manual would be of no help to the court-martial if the members were denied access to it. Aside from that, here, at most, the court-martial members used the Manual for the purpose of determining the form for the findings. We find no error in that act.”
The Manual itself lends credence to those holdings, for on page 518, where the trial procedure is outlined, the law officer is directed to instruct the court that it should observe the rules set forth in paragraph 74a of the Manual. In the absence of a Manual that instruction would go for naught, as would many others.
I know not how far the present trend will veer away from the former doctrine, but I desire to point out that much of the information set forth in the Manual for Courts-Martial must necessarily be known before the members can be considered properly advised on their duties, and it is impossible for the law officer to instruct in all areas. In that connection, I fail to see how such variations from civilian practice as findings by exceptions and substitutions, the use of limitations to control the imposition of sentences, and many other matters, can be adequately dealt with if the Manual is not available for a guide. More crippling, however, will be the result if the rule is applied to special courts-martial, where the principles of law which must be considered to dispose properly of the findings and sentence are unavailable except by reference to the Manual. Perhaps the Court will eventually compromise in the inferior court domain by saying the guiding member of the special court, the president, may look, read, and learn, but other members of the court may not.
While I understand that in civilian courts normal procedures do not permit juries to have the use of outside authorities for their use during deliberations, there are wide differences between the necessities of two systems. In the military system, members of the court-martial are permitted to rule on certain legal questions touching on the merits; they determine some of the legal questions involved in challenges; they must arrive at appropriate findings without the aid of verdicts written by judges; they must fix the punishment within many limitations imposed by the Manual; and they must ascertain the law and procedure to be used in voting on questions other than guilt or innocence. While I have mentioned only a few areas, there are others which might be enumerated, and it is reasonably foreseeable that much damage will be done to military justice if we force a change. So far as I am able to ascertain, the principal reason for the new rule is that we have held that a few statements found in the Manual do not accurately announce the law as interpreted by us. However, those are isolated instances, and the misinformation, if relevant to the case, can be corrected appropriately by the law officer without throwing away the book which serves the system well.
The second area of disagreement between my associates and myself has to do with their conclusion that the accused is entitled to a dismissal because the court-martial found him not guilty of all offenses. I believe that to so hold gives him much more than that to which he is entitled under any reasonable interpretation of this record. I have no dispute with the principle that, if a court-martial returns an unqualified finding of not guilty, an accused has been acquitted of the principal and all lesser included offenses. However, I have read the United States Supreme Court case of Ex parte Nielsen, 131 US 176, 33 L ed 118, 9 S Ct 672 (1889), cited by the majority, and, while it contains the statement set out in the Court’s opinion, the facts show it has no application to our problem. The same can be said of Statler v United States, 157 US 277, 39 L ed 700, 15 S Ct 616 (1895). Strangely enough, in the latter case the true rule is that a verdict must be construed as a whole, not as separate and divisible parts. If my associates would apply that rule, this dissenting opinion would become the law.
In military law, we do not have proposed verdicts prepared by judges and submitted to juries, we have findings *152prepared in secret deliberations by members of the court. True it is that they can call for assistance from the law officer in putting the findings in appropriate form, but they quite often need helpful guidance before they reach that point. For that reason, I have a great deal of difficulty in understanding why the slightest departure from the best form and language entitles an accused to go free. I certainly believe the better rule places on us the duty to give effect to the intent of the fact finders. While the intent must be ascertained from the words used, when a finding as a whole conveys the idea to the common understanding of ordinary persons that a finding of guilt of some offense is intended, it seems contrary to good judicial administration to reach a contrary result. My associates say there is one thing which stands out with un-mistaken clarity in this record, namely, that the findings announced were those actually reached by the court; but that is an understatement. It is just as clear from the transcript that the court-martial members did not intend to acquit the accused of all offenses. What they specifically refused to do for the accused we do for him, and I suppose the error is found to creep in because, by some method of reasoning, the Court breaks the sentence into two separate parts and then places full reliance on the fragment favorable to the accused. In order to do that, the second part must be discarded as surplusage because, if any effect is given to it, the present result cannot be reached. That is not my way of interpreting a finding, for each word and phrase should, if possible, be given some force and effect.
In United States v London, 4 USCMA 90,15 CMR 90, the accused was charged with larceny. The law officer gave appropriate instructions, including one to the effect that being an accessory after the fact was not an included offense. When he entered the closed session of the court to assist in putting the findings in proper form, he was advised by the president that they had ignored his advice and found the accused not guilty of larceny but guilty of being an accessory. The law officer then opened the court and advised the members that the finding proposed would find the accused guilty of an offense not included in the crime charged and that they must return and consider the findings again in the light of the instructions he had given. We held that that method of operation was not fatal to the subsequent finding of guilty of larceny. Conceding that in that ease the findings were not announced in open court, I do not find that difference persuasive for, even in a closed session, a law officer could not compel the court members to consult further if they had, in fact, arrived at a finding of not guilty.
In summation, when this issue is brought within the comprehension of an ordinary person, we are presented with this simple problem. In the military, findings by exceptions and substitutions are permitted, and in that method of reaching a finding, military law differs from civilian law. When the court-martial members found the accused not guilty of desertion but guilty of escape from confinement, they did not intend to free him. They searched for an offense which was lesser in gravity than desertion and greater in enormity than absence without leave. They settled on a violation of Article 95, but that was an illegal finding because it was not within the allegations of the specification. Therefore, the law officer was fully warranted in rejecting the illegal portion, for he is not required to sit by and permit an invalid finding to be returned. Of course, he cannot coerce a verdict or permit the court-martial to reconsider a finding for the purpose of increasing the gravity of the offense. However, if any content is given to the language used by this court, the invalidated finding was for another greater than the ultimate one found, and I had always supposed a law officer could permit the court to return a legal finding when it was lesser than the illegal one agreed upon.
A fair amount of research on this question satisfies me that the books are filled with cases from many jurisdictions which have adopted the general principle that if a verdict is incorrect in form, is illegal, or not responsive to an indictment, a trial judge should refuse to receive it, re-instruct the jury *153as to what verdicts are proper, and have them return and deliberate further. That principle is just as essential in military law as it is in civilian courts, and perhaps more so, because as previously stated the court-martial has the right to use substituted and excepted language in its findings. In his opinion in United States v London, supra, the Chief Judge quoted the general rule from Abbott, Criminal Trial Practice, 4th ed. The quotation he used is found in that author’s work in section 740, page 1386, and it is as follows:
“§ 740. Power of Court to Require Jury to Correct Verdict. — Before a verdict, whether oral or sealed, is recorded, and the jury have been dismissed from their relation as such to the ease, the court has power to require them to reconsider their verdict, not merely to correct a mistake in form or make that plain which is obscure, but to supply what is wanting, or alter it in substance, if they so agree. This may be done with or without the consent of counsel.
“If the verdict returned by the jury finds the accused guilty of a crime for which he cannot be convicted, or it appears that the verdict is not in fact the verdict which the jury intended to return, or that it is ir-responsive, or unintelligible, or legally absurd, or defective, or to fix the punishment the court may before the verdict is recorded, direct the jury to amend it.”
If it is our ultimate desire to keep law officers from consulting with court members during their secret deliberations, we should permit some method whereby the rendition in open court of illegal, improper, defective, or legally absurd findings may not be used as a vehicle to freedom from any conviction. At best, the theory of the Court’s opinion elevates form over substance and constructs an acquittal clearly not intended by the court-martial.